           Case 1:15-cv-04514-KPF Document 215 Filed 03/25/21 Page 1 of 4
                                                                Wiggin and Dana LLP                  John Doroghazi
                                                                One Century Tower                    203.498.4421
                                                                265 Church Street                    203.782.2889 fax
                                                                New Haven, Connecticut               jdoroghaz@wiggin.com
                                                                06510
                                                                www.wiggin.com

Via ECF and email to
Failla_NYSDChambers@nysd.uscourts.gov


March 25, 2021

Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:       Claridge Associates, LLC, et al. v. Schepis et al., No. 15-cv-4514-KPF

Dear Judge Failla:

As directed in Dkt. No. 189, Plaintiffs Claridge Associates, LLC, Jamiscott LLC, Leslie
Schneider, and Lillian Schneider (collectively, “Plaintiffs”) and Defendants Anthony Schepis,
Frank Canelas, Ruth Canelas, and Northeast Capital Management, LLC (collectively,
“Defendants”) respectfully submit the following joint status letter in advance of the March 30,
2021 status conference.

      1. Existing deadlines, due dates, and cut off dates.

         March 26, 2021: completion of fact discovery (exceptions set forth below).
         April 16, 2021: requests to admit must be served.
         April 16, 2021: completion of all third-party discovery for which notice was served on or
          before March 16, 2021.
         April 30, 2021: completion of expert discovery, if any.
         May 31, 2021: joint pretrial order, motions in limine, pretrial memoranda of law, and
          proposed findings of fact and conclusions of law are due.
         June 7, 2021: opposition papers to May 31, 2021 filings are due.
         June 14, 2021: final pre-trial conference.
         June 28, 2021: bench trial (anticipated 5-8 days).

See [Dkt. # 189, 212].

      2. Outstanding motions.

        On March 24, 2021, Plaintiffs filed a letter motion raising a discovery dispute with third-
parties Peter Cane and CaneLaw LLP (collectively “Cane”) about their failure to comply with
subpoenas and to appear for a deposition. [Dkt. # 213]. Cane’s opposition brief is due on March
29, 2021.



                           C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
         Case 1:15-cv-04514-KPF Document 215 Filed 03/25/21 Page 2 of 4




March 25, 2021
Page 2




       On March 25, 2021, Plaintiffs filed a pre-motion submission regarding their anticipated
motion for sanctions against Defendants. In that motion, Plaintiffs allege that Defendants
knowingly and intentionally destroyed years worth of e-mails and Bloomberg messages after this
action was filed. [Dkt. # 214]. Defendants oppose the motion, and their opposition brief is due on
March 30, 2021.

   3. The status of discovery and any additional discovery that needs to be completed.

        The parties have been moving forward with fact discovery. To date, all party depositions
have been conducted. The parties believe that party discovery, with the exception of requests to
admit, can conclude on March 26, 2021. Plaintiffs note that in a related arbitration pending
before the American Arbitration Association in Connecticut between Plaintiffs and Ms. Canelas,
Ms. Schepis, Lakefront, LLC (a limited liability company wholly owned by Ms. Schepis and
used by her to passively make investments (including in PCM Fund)), and Pursuit Capital
Management Fund I, LP (“PCM Fund,” an entity wholly controlled by Mr. Schepis and Mr.
Canelas as managing members of the general partner of PCM Fund), Plaintiffs have filed a
motion to compel with the arbitrator that seeks the production of certain information that the
arbitrator previously ordered the arbitration defendants to produce. Defendants in that matter
have represented that they will supplement certain portions of their discovery responses and will
otherwise respond to the motion by March 31, 2021. If the motion to compel is granted, that
information, which the parties have agreed may also be used in this matter and is also relevant to
certain of Plaintiffs’ claims in this case, should be produced by mid-April 2021.

        Third-party discovery is ongoing. Plaintiffs have issued subpoenas to several third
parties, the status of which is as follows:

              Patrick Smith, Esq. has agreed to produce documents by March 31, 2021 and that
               he will appear for a deposition limited to four and half hours on April 15, 2021.
              Plaintiffs are currently in discussions with DLA Piper about the timing and scope
               of any document production from it.
              Richard Bangs and Wikstom & Bangs, LLC have represented that they will
               produce documents and that Mr. Bangs will appear for a deposition in early April
               2021. Mr. Bangs is a CPA, so the parties are currently working with him to find a
               convenient time in light of tax season.
              TIAA has agreed to produce documents by April 6, 2021.
              Equity Trust Company has agreed to produce documents by April 8, 2021.
         Case 1:15-cv-04514-KPF Document 215 Filed 03/25/21 Page 3 of 4




March 25, 2021
Page 3




              Peter Cane, Esq. and CaneLaw LLP have resisted discovery, as described in the
               discovery letter separately submitted to Your Honor.
              The Colorado-based law firm of Burg Simpson Eldredge Hersh Jardine PC has
               resisted discovery. Plaintiffs are currently preparing a motion to compel to file in
               the District of Colorado.

        Defendants are engaged in the ongoing process of attempting to duly serve subpoenas
upon third-parties consistent with the third-party discovery previously permitted by the Court.
[Dkt. # 205]. Virtually all such third-parties are New York City based, and consequently service
attempts have been delayed or complicated by the COVID-19 pandemic.

   4. Settlement status

         The Case Management Order requires counsel for the parties to meet in person by April
30, 2021 for at least one hour to discuss settlement. [Dkt. #189] Plaintiffs believe that a
settlement conference conducted by a Magistrate Judge would be the most productive option for
a settlement discussion, and well worth the effort in order to determine whether there is a
potential for settlement that could avoid burdening the Court and the parties with continued
litigation. A settlement, if reached, could resolve litigation in multiple jurisdictions, which has
been pending for more than five years. Defendants do not disagree with this position.

   5. Anticipated trial length.

        The parties anticipate that the trial of this matter will take approximately 5-8 days. The
matter is already set for a non-jury trial.

   6. Anticipated summary judgment motions

        The Court previously advised that it does not believe a further round of summary
judgment briefing is necessary. [Dkt. # 186]. As such, the parties do not currently anticipate
filing summary judgment motions.

   7. Other issues

       The parties have no other issues to raise at this time.
         Case 1:15-cv-04514-KPF Document 215 Filed 03/25/21 Page 4 of 4




March 25, 2021
Page 4




Sincerely,

/s/ John M. Doroghazi

John M. Doroghazi
Paul A. Tuchmann
Kristyn L. Hansen

cc: all counsel of record via ECF
